                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 CONSUMER FINANCIAL
 PROTECTION BUREAU,
              Plaintiff,
                                               Case No. 4:17-cv-00127-BMM
 v.
                                               Hon. Brian M. Morris
 THINK FINANCE, LLC, formerly known
 as Think Finance, Inc., THINK FINANCE
 SPV, LLC, FINANCIAL U, LLC, TC
 LOAN SERVICE, LLC, TAILWIND                               ORDER
 MARKETING, LLC, TC
 ADMINISTRATIVE SERVICES, LLC,
 and TC DECISION SCIENCES, LLC,
              Defendants.




      Pursuant to the Parties’ Joint Motion to Stay, filed on April 25, 2019, the

Court stays this case including all case deadlines. The stay will terminate upon:

      1) A joint motion by the parties for entry of a proposed Consent Order

         resolving this litigation;

      2) A motion by either party if Defendants fail to confirm a plan of

         reorganization or seek to confirm a plan to which the Bureau does not

         agree in the Defendants’ bankruptcy proceeding, In re: Think Finance,

         LLC, et al., Bankr. N.D. Tex. 17-33964-hdh-11; or

      3) A motion by either party upon other good cause shown.

      The parties shall file status reports with the Court every 60 days until the

                                          1
stay terminates.



      DATED this 30th day of April, 2019.




                                      2
